727 N.W.2d 588 (2007)
Melissa LUTZ, Plaintiff-Appellant,
v.
MERCY MT. CLEMENS CORPORATION, d/b/a St. Joseph's Mercy of Macomb-Romeo Health Center, Raad Ausi, M.D., and Lydia C. Rozof, M.D., Defendants-Appellees, and
Sudarshan R. Reddy, M.D., Defendant.
Docket No. 130849. COA No. 261465.
Supreme Court of Michigan.
February 27, 2007.
*589 On order of the Court, the motion for reconsideration of this Court's September 20, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would grant leave to appeal.